Citation Nr: 0837418	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  

In September 2006, the appellant testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is of record.  

In October 2007, the veteran's representative submitted 
additional evidence to the Board, including psychiatric test 
results, which the appellant had sent to his representative 
within the 90-day period following certification of this 
appeal to the Board.  Later in October 2007, the 
representative submitted a motion to file this evidence out 
of time, pursuant to 38 C.F.R. § 20.1304 (2008), because all 
of the evidence was not readily available and waived initial 
RO consideration of this new evidence.  The Board finds that 
good cause has been shown, and accepts this additional 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

The Board notes upon review of both reports of VA examination 
conducted in July 2005 and September 2006 that the appellant 
has been awarded disability benefits from the Social Security 
Administration (SSA).  The veteran has indicated that the 
basis for the award was his PTSD.  There is no indication in 
the claims file that VA has attempted to obtain the 
appellant's SSA medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  When VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the appellant's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The duty to assist also includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The 
veteran's last VA examination for rating PTSD was conducted 
in September 2006.  VA has the authority to schedule a 
compensation and pension examination when such is deemed to 
be necessary, and the veteran has an obligation to report for 
that examination.  The Board notes that the VA examiner in 
September 2006 did not have access to the claims file, 
including the psychological test results submitted later in 
2007, or the medical information from the SSA, and this 
examination took place more than two years ago.  Pursuant to 
38 C.F.R. § 3.327(a) (2007), an examination will be requested 
whenever VA determines, as in this case, that there is a need 
to verify the severity of a disability.  See also 38 C.F.R. 
§ 3.159 (2007).  Therefore, after obtaining any medical 
records from the SSA and health care providers, the appellant 
must be afforded a new VA psychiatric examination to obtain 
pertinent findings to assess the current severity of his PTSD 
and its effects on his employment and daily life.  See 38 
U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the veteran's claims.  On remand the AMC/RO should 
contact the veteran and his representative for information 
about all medical providers in order to obtain medical 
records not found already in the claims file.  

The Board also notes that, during the pendency of this 
appeal, the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), held that, in rating cases, VA must notify the 
claimant of specific items to substantiate his claim for an 
increased rating.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice pursuant to Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send to the veteran 
and his representative a letter ensuring 
that all notification and development 
action required by the VCAA (cited to 
above) for the claims currently on appeal 
is completed.  In particular, this 
corrective notice should include an 
explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The AMC/RO should contact the veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the veteran 
for his PTSD since his last VA examination 
in September 2006.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Of particular 
interest are all VA medical records 
relating to treatment for PTSD, including 
any outstanding records of evaluation 
and/or treatment from the West Haven VAMC 
or the Newington VAMC, for the period from 
January 2007 to the present.  All attempts 
to procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The examination report should include 
discussion of the veteran's documented 
medical history and assertions, as well as 
an occupational and social history.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD.  The examiner must conduct 
a detailed mental status examination.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), 
and explain the significance of the score.

The examiner is requested to indicate 
which of the following, (a), (b), or (c), 
best describes the veteran's current 
mental impairment from his service-
connected PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; or,

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; or,

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short-and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected PTSD, as 
opposed to any nonservice-connected 
disabilities.  In particular, he or she 
should describe what types of employment 
activities would be limited because of the 
PTSD and whether any limitation on 
employment is likely to be permanent.

Adequate reasons and bases should be 
provided to support the opinions provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




